nN - WwW oO =

Co ese IN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

SAM KIM,
Plaintiff,

VS.

FIVE GUYS OPERATIONS, LLC
D/B/A FIVE GUYS BURGER &
FRIES #1326; COLDWATER
CENTER LLC; and DOES 1 through

Defendants.

 

 

CASE NO. 2:19-cv-03003-JAK-PLA

ORDER GRANTING JOINT
STIPULATION FOR DISMISSAL
OF THE ENTIRE ACTION WITH
PREJUDICE (DKT. 34)

JS-6

Pursuant to the parties’ Joint Stipulation for Dismissal of The Entire Action
With Prejudice (the "Stipulation"), the Court finds good cause to GRANT the

Stipulation. Accordingly, this action be dismissed in its entirety with prejudice.

Each party shall bear his or its own attorneys’ fees and costs.

DATED: January 21, 2020

 

Gime VE

JOHN A. KRONSTADT
UNITED STATES DISTRICT JUDGE

 

 

 

 

 
